                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-60897-BLOOM/Valle

ODIEU POWERS,

       Plaintiff,

v.

BEST MOVERS OF AMERICA, INC.,

      Defendant.
__________________________________/

                     ORDER ON MOTION FOR LEAVE TO PROCEED
                     IN FORMA PAUPERIS AND DISMISSING CASE

       THIS CAUSE is before the Court upon the pro se Plaintiff’s Motion for Leave to Proceed

in Forma Pauperis, ECF No. [3] (the “Application” or “Motion”), filed in conjunction with

Plaintiff’s Complaint, ECF No. [1] (the “Complaint”), asserted against Best Movers of America,

Inc. (“Defendant”). Plaintiff Odieu Powers (“Plaintiff” or “Powers”) has not paid the required

filing fee and, thus, the screening provisions of 28 U.S.C. § 1915(e) are applicable. The Court has

carefully reviewed the Complaint, the Application, and the record in this case, and is otherwise

fully advised in the premises. For the reasons that follow, Plaintiff’s Complaint is DISMISSED

WITHOUT PREJUDICE and the Application is DENIED AS MOOT.

       Fundamental to our conception and system of justice is that the courthouse doors will not

be closed to persons based on their inability to pay a filing fee. Congress has provided that a court

“may authorize the commencement . . . or prosecution of any suit, action or proceeding . . . or

appeal therein, without the prepayment of fees . . . therefore, by a person who submits an affidavit

that includes a statement of all assets such [person] possesses that the person is unable to pay such

fees. . . .” 28 U.S.C. § 1915(a)(1); see Martinez v. Kristi Kleaners, Inc., 364 F.3d 1305, 1306 n.1
                                                             Case No. 19-cv-60897-BLOOM/Valle


(11th Cir. 2004) (interpreting statute to apply to all persons seeking to proceed in forma pauperis

(“IFP”)). Permission to proceed in forma pauperis is committed to the sound discretion of the

court. Camp v. Oliver, 798 F.2d 434, 437 (11th Cir. 1986); see also Thomas v. Chattahoochee

Judicial Circuit, 574 F. App’x 916, 916 (11th Cir. 2014) (“A district court has wide discretion in

ruling on an application for leave to proceed IFP.”). However, “proceeding in forma pauperis is

a privilege, not a right.” Camp, 798 F.2d at 437.

       In addition to the required showing that the litigant, because of poverty, is unable to pay

for the court fees and costs, Martinez, 364 F.3d at 1307, upon a motion to proceed in forma

pauperis the Court is required to examine whether “the action or appeal (i) is frivolous or

malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief

against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2). If the Court

determines that the complaint satisfies any of the three enumerated circumstances under Section

1915(e)(2)(B), the Court must dismiss the complaint.

       A pleading in a civil action must contain “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although a complaint “does not need

detailed factual allegations,” it must provide “more than labels and conclusions, and a formula ic

recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007); see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (explaining that Rule 8(a)(2)’s

pleading standard “demands more than an unadorned, the-defendant- unlawfully-harmed- me

accusation”).   Nor can a complaint rest on “‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557 (alteration in origina l)).

“[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at 570). Importantly, “[p]ro se




                                                 2
                                                                 Case No. 19-cv-60897-BLOOM/Valle


pleadings are held to a less stringent standard than pleadings drafted by attorneys and [are] liberally

construed.”   Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998). “But the

leniency accorded pro se litigants does not give a court license to serve as de facto counsel for a

party or to rewrite an otherwise deficient pleading to sustain an action.” Matthews, Wilson &

Matthews, Inc. v. Capital City Bank, 614 F. App’x 969, 969 n.1 (11th Cir. 2015) (citing GJR Invs.,

Inc. v. Cty. of Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998), overruled in part on other

grounds by Randall v. Scott, 610 F.3d 701, 709 (11th Cir. 2010)). Even under the relaxed pleading

standard afforded to pro se litigants, see Abele v. Tolbert, 130 F. App’x 342, 343 (11th Cir. 2005),

the Complaint fails.

        First, there is no adequate basis alleged upon which the Court may properly exercise

jurisdiction in this case. 1 A “district court may act sua sponte to address the issue of subject matter

jurisdiction at any time.” Herskowitz v. Reid, 187 F. App’x 911, 912-13 (11th Cir. 2006) (footnote

call numbers and citations omitted). This is because federal courts are “‘empowered to hear only

those cases within the judicial power of the United States as defined by Article III of the

Constitution,’ and which have been entrusted to them by a jurisdictional grant authorized by

Congress.” Univ. of S. Ala., 168 F.3d at 409 (quoting Taylor v. Appleton, 30 F.3d 1365, 1367



1 “Federal courts are courts of limited jurisdiction. They possess only that power authorized by
Constitution and statute, which is not to be expanded by judicial decree.” Kokkonen v. Guardian
Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (internal citations omitted). “It is to be presumed
that a cause lies outside this limited jurisdiction, and the burden of establishing the contrary rests
upon the party asserting jurisdiction.” Id. (citing Turner v. Bank of North America, 4 U.S. (4 Dall.)
8, 11 (1799) and McNutt v. Gen. Motors Acceptance Corp., 298 U.S. 178, 182-183 (1936)).
“Indeed, it is well settled that a federal court is obligated to inquire into subject matter jurisdic tio n
sua sponte whenever it may be lacking.” Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410
(11th Cir. 1999). “The jurisdiction of a court over the subject matter of a claim involves the court’s
competency to consider a given type of case, and cannot be waived or otherwise conferred upon
the court by the parties. Otherwise, a party could work a wrongful extension of federal jurisdic tio n
and give courts power the Congress denied them.” Id. (quoting Jackson v. Seaboard Coast Line
R.R., 678 F.2d 992, 1000-01 (11th Cir. 1982)) (internal quotations omitted).


                                                    3
                                                               Case No. 19-cv-60897-BLOOM/Valle


(11th Cir. 1994)). Accordingly, “once a federal court determines that it is without subject matter

jurisdiction, the court is powerless to continue.” Id. at 410. Although Plaintiff asserts that there

is a federal question involved and diversity of citizenship, Plaintiff’s citation to two crimina l

statutes (18 U.S.C. §§ 241, 245) does not confer jurisdiction. Moreover, there are no facts alleged

to support the Court’s exercising jurisdiction on the basis of diversity.    It is axiomatic that the

Court cannot consider Plaintiff’s claims without proper jurisdiction. See Steel Co. v. Citizens for

a Better Environment, 523 U.S. 83, 84 (U.S. 1998) (“In a long and venerable line of cases, this

Court has held that, without proper jurisdiction, a court cannot proceed at all, but can only note the

jurisdictional defect and dismiss the suit.”) (citations omitted).

        Furthermore, the Complaint in this case must be dismissed because it fails to state a claim

upon which relief can be granted.        Plaintiff’s claim apparently arises from a disagreeme nt

regarding the terms of a contract for moving services. See ECF No. [1] at 4. Plaintiff alleges that

he agreed to ship household goods from Florida to Georgia, and that as a result of Defendant’s

changing the terms of the moving contract—by demanding payment up front—Plaintiff has been

unable to receive his items and contends that Defendant is holding his shipment hostage. See id.

However, the Court cannot discern any actionable claims arising from the scant allegations.

        Therefore, as the Court is unable to ascertain any plausible claim for relief from Plaintiff’s

Complaint—and it does not have the authority to consider Plaintiff’s claims without jurisdictio n—

the instant action must be dismissed.      Accordingly, it is ORDERED AND ADJUDGED as

follows:

            1. The Complaint, ECF No. [1], is DISMISSED WITHOUT PREJUDICE.

            2. Plaintiff’s Application, ECF No. [3], is DENIED AS MOOT.

            3. The Clerk of Court is directed to CLOSE this case.




                                                   4
                                                   Case No. 19-cv-60897-BLOOM/Valle


       DONE AND ORDERED in Chambers at Miami, Florida, on April 4, 2019.




                                               _________________________________
                                               BETH BLOOM
                                               UNITED STATES DISTRICT JUDGE
Copies to:

Odieu Powers, pro se
222 Riverstone Commons Circle
Canton Cherokee, GA 30114




                                         5
